DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant, in the After Final Response of May 23, 2022, has proposed amendments to the claims to resolve the indefiniteness issues. The independent claims, as previously indicated in the prior office, have no prior art rejections. Accordingly, the rejections under 35 U.S.C. 112(b) and the finality are withdrawn. The proposed amendments to the claims of the After Final Response has been entered.
Allowable Subject Matter
Claims 1 – 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Bhogal et al. (U.S. Patent Application Publication 2012/0143596) generally teaches determining an indication that voice communications of a user may include personal data, the prior art does not teach alone or in combination, nor would it be obvious, to utilized a determined objective of the user associated with a query and metadata based on the user’s voice communications, to determine when it is appropriate or not to perform the service query when it is determined that conditions indicate that personal data of the user is vulnerable, as claimed by claims 1, 8, and 15 in combination with other limitations of the claims, thus providing an enhancement to servicing of a voice query by utilizing multiple sets of data associated with the user and when appropriate, prohibiting transmission of vulnerable personal data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653       

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653